Name: 81/307/EEC: Commission Decision of 21 April 1981 amending Decision 77/533/EEC setting up within the Advisory Committee on Feedingstuffs a Special Section on the Approximation of Laws
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-05-12

 Avis juridique important|31981D030781/307/EEC: Commission Decision of 21 April 1981 amending Decision 77/533/EEC setting up within the Advisory Committee on Feedingstuffs a Special Section on the Approximation of Laws Official Journal L 126 , 12/05/1981 P. 0027 - 0028 Spanish special edition: Chapter 03 Volume 21 P. 0196 Portuguese special edition Chapter 03 Volume 21 P. 0196 ****( 1 ) OJ NO L 211 , 19 . 8 . 1977 , P . 10 . COMMISSION DECISION OF 21 APRIL 1981 AMENDING DECISION 77/533/EEC SETTING UP WITHIN THE ADVISORY COMMITTEE ON FEEDINGSTUFFS A SPECIAL SECTION ON THE APPROXIMATION OF LAWS ( 81/307/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS A SPECIAL SECTION ON THE APPROXIMATION OF LAWS WAS SET UP WITHIN THE ADVISORY COMMITTEE ON FEEDINGSTUFFS BY COMMISSION DECISION 77/533/EEC ( 1 ), WHEREAS THE RULES GOVERNING THE SPECIAL SECTION SHOULD BE ADJUSTED IN THE LIGHT OF EXPERIENCE GAINED SINCE ITS CREATION ON 29 JULY 1977 ; WHEREAS , FOLLOWING THE DISSOLUTION OF THE COMMITTEE OF COMMERCIAL ORGANIZATIONS IN THE EEC COUNTRIES ( COCCEE ), ONE OF THE BODIES REFERRED TO IN ARTICLE 4 ( 1 ) OF COMMISSION DECISION 77/533/EEC , NEW ORGANIZATIONS REPRESENTING COMMERCE WITHIN THE COMMUNITY SHOULD BE LISTED , HAS DECIDED AS FOLLOWS : ARTICLE 1 DECISION 77/533/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 3 SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 3 1 . THE SECTION SHALL COMPRISE 12 PERMANENT MEMBERS AND A MAXIMUM OF 24 NON-PERMANENT MEMBERS . 2 . THE PERMANENT MEMBERS SHALL BE RESPONSIBLE FOR COORDINATING WORK WITHIN THEIR GROUP . 3 . SEATS FOR PERMANENT MEMBERS SHALL BE ALLOCATED AS FOLLOWS : - TWO TO AGRICULTURAL PRODUCERS , - TWO TO AGRICULTURAL COOPERATIVES , - TWO TO INDUSTRY , - TWO TO COMMERCE , - TWO TO WORKERS , - TWO TO CONSUMERS . 4 . THE INTERESTS LISTED IN PARAGRAPH 3 MAY EACH APPOINT A MAXIMUM OF FOUR NON-PERMANENT MEMBERS . ' 2 . ARTICLE 4 SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 4 1 . THE PERMANENT MEMBERS OF THE SECTION SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE FOLLOWING BODIES : - AGRICULTURAL PRODUCERS : THE COMMITTEE OF AGRICULTURAL ORGANIZATIONS IN THE EUROPEAN ECONOMIC COMMUNITY ( COPA ), - AGRICULTURAL COOPERATIVES : THE GENERAL COMMITTEE FOR AGRICULTURAL COOPERATION IN THE EUROPEAN ECONOMIC COMMUNITY ( COGECA ), - INDUSTRY : THE UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITY ( UNICE ), - COMMERCE : THE COMMUNITY-LEVEL TRADE ORGANIZATIONS MOST REPRESENTATIVE OF THAT CATEGORY , - WORKERS : THE EUROPEAN TRADE UNION CONFEDERATION ( ETUC ), - CONSUMERS : THE CONSUMER ' S CONSULTATIVE COMMITTEE SET UP BY COMMISSION DECISION 73/306/EEC OF 25 SEPTEMBER 1973 ( 1 ). 2 . THE SAID BODIES SHALL PUT FORWARD TWO CANDIDATES OF DIFFERENT NATIONALITY IN RESPECT OF EACH SEAT TO BE FILLED , EACH FROM A DIFFERENT MEMBER STATE OF THE COMMUNITY . 3 . THE BODIES REFERRED TO IN PARAGRAPH 1 SHALL PROPOSE TO THE COMMISSION , BY LETTER ADDRESSED AT LEAST EIGHT DAYS BEFORE EACH MEETING TO THE DEPARTMENT OF THE COMMISSION RESPONSIBLE FOR THE PROVISION OF SECRETARIAL SERVICES PURSUANT TO ARTICLE 9 ( 3 ), THEIR OTHER REPRESENTATIVES IN THE SECTION . ' ( 1 ) OJ NO L 283 , 10 . 10 . 1973 , P . 18 . 3 . THE FOLLOWING ARTICLE 9A SHALL BE INSERTED : ' ARTICLE 9A 1 . ACTING ON PROPOSALS FROM THE BODIES REFERRED TO IN ARTICLE 4 ( 1 ), THE COMMISSION MAY APPOINT , FOR THE DURATION OF THE TERM OF OFFICE OF THE PERMANENT MEMBERS OF THE SECTION , OBSERVERS RESPONSIBLE FOR THE ADMINISTRATIVE LINKS WITH THE SECTION ' S SECRETARIAT . 2 . OBSERVERS MAY ATTEND MEETINGS OF THE SECTION AND OF THE WORKING GROUPS ; THEY SHALL NOT TAKE PART IN DISCUSSIONS ' . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 21 APRIL 1981 . DONE AT BRUSSELS , 21 APRIL 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION